Peters, J.
(concurring in part and dissenting in part). Unlike the majority, we do not find that the sentence of six months’ incarceration to be either an abuse of discretion or unduly harsh.
The order of protection was issued after a determination that petitioner had sexually abused his 12-year-old daughter by touching her breasts on two occasions,* forcing her to try on some of his women’s clothing and by entering into the bathroom and watching her shower. At the time of its issuance, respondent received a copy of the order, understood its terms and was advised of the consequences of its violation. He nonetheless violated it on three separate occasions.
Respondent neither testified at the fact-finding hearing nor called any witnesses on his behalf, thus foreclosing any protestations of ignorance as to whether the order prohibited the conduct he engaged in. The majority relies upon Family Court’s “communal” swearing in of áll nonattorneys prior to *763the dispositional hearing to support its finding that respondent testified “under oath” that he had not intended to violate the order. In our view, such statement holds little weight, given the lack of opportunity to test its reliability through cross-examination. Regardless of the reasons proffered by others— none of which justify the continued emotional torment to this child by respondent’s mere presence — there exists no basis upon which to conclude that Family Court, which heard the evidence underlying the determination of sexual abuse, could be found to have abused its discretion in its imposition of the six-month jail term (see, Family Ct Act § 846-a; see also, Matter of Christina LL., 233 AD2d 705, 709-710, lv denied 89 NY2d 812). Notably, that court was empowered to impose separate consecutive six-month sentences for each violation (see, Matter of Walker v Walker, 86 NY2d 624, 629-630).
While some factors may “militate in favor of lenient sentencing” (People v Hearn, 248 AD2d 889, 890) and while the majority considers respondent’s status as a “farm laborer” who “apparently had no previous involvement with the law” to be one of such factors, which we find to have no evidentiary basis in the record, we believe that our intrusion into this area is and should be rare (see, id.). To abide the reduction of this jail term would constitute, in our view, an abrogation of the safeguards provided to this vulnerable child by the issuance of the underlying order, relegating the protections presumably accorded to her to “merely ‘a form of words’ ” (Matter of Walker v Walker, supra, at 630, quoting People v Ingber, 248 NY 302, 306).
For these reasons, we would affirm the order of Family Court finding respondent in violation of the order of protection in its entirety.
Crew III, J., concurs. Ordered that the order entered December 23, 1997 finding respondent in violation of an order of protection is modified, on the facts, without costs, to provide that respondent is to serve six months in the Columbia County Jail, with the last five months thereof to be suspended, and, as so modified, affirmed. Ordered that the appeal from the order of protection entered December 23, 1997 is dismissed, as moot.

 Family Court further found this conduct to constitute the crime of sexual abuse in the second degree (see, Penal Law § 130.60).